JOHN B. ROBBINS, Judge, dissenting. I dissent from the majority’s affirmance of this attorney-fee award. The $8,922.99 attorney fee awarded to appellee by the trial court is grossly disproportionate to the $500 that appellee recovered in this action. I cannot ignore the affidavit filed by appellee’s attorney in support of the renewed fee request reflecting $1,233.75 in fees related to the counterclaim upon which appellee actually prevailed. I do not believe that a mere recital by the trial court that the Clvrisco factors were considered permits a meaningful review by our court. I would remand to the trial court for 11sit to set forth its factual findings and analysis that would explain this award, with attention to “the time and labor required to perform the legal service properly” and “the amount involved in the case and the results obtained.” Harrill & Sutter, PLLC v. Kosin, 2011 Ark. 51, 378 S.W.3d 135; Stout v. Stout, 2011 Ark. App. 201, 378 S.W.3d 844; Scott v. Prendergast, 90 Ark. App. 66, 204 S.W.3d 110 (2005).